Citation Nr: 0815610	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  06-00 241A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder to include major depressive disorder, generalized 
anxiety disorder, and post-traumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for 
hyperacidity and gastroesophageal disease (GERD).


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

D. Bredehorst

INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1982 to April 1986 and from November 1986 to November 
1990.  These matters are before the Board of Veterans' 
Appeals (Board) on appeal from August 2005 and September 2006 
rating decisions by the Lincoln RO.


The appeal as to the rating for hyperacidity and GERD is 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if any 
action on his part is required.


FINDINGS OF FACT

1.  It is not shown that the veteran engaged in combat; there 
is no credible corroborating evidence of noncombat stressors 
on which his diagnosis of PTSD is predicated. 

2.  A major depressive disorder or generalized anxiety 
disorder was not manifested in, or shown to be related to, 
the veteran's service; a psychosis was not manifested in the 
first postservice year.  


CONCLUSION OF LAW

Service connection for a variously diagnosed psychiatric 
disability, to include major depressive disorder, generalized 
anxiety disorder, and PTSD, is not warranted.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION


I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the matter being addressed.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans 
Claims (Court) held that the notice requirements of the VCAA 
applied to all 5 elements of a service connection claim (to 
include ratings assigned and effective dates of awards).  
 
A May 2005 letter (prior to the RO's initial adjudication of 
this claim) informed the veteran of the evidence and 
information necessary to substantiate his claim, the 
information required of him to enable VA to obtain evidence 
in support of his claim, the assistance that VA would provide 
to obtain evidence and information in support of his claim, 
and the evidence that he should submit if he did not desire 
VA to obtain such evidence on his behalf.  He was also 
advised to submit relevant evidence in his possession.  June 
2006 correspondence provided notice regarding the effective 
dates of awards (see Dingess/Hartman, supra).  A January 2007 
statement of the case (SOC) outlined the regulation 
implementing the VCAA, and notified the veteran of what the 
evidence showed, of the governing legal criteria, and of the 
bases for the denial of the claim..  While complete notice 
was not provided prior to the initial adjudication of these 
claims, such defect does not affect the essential fairness of 
the adjudication process.  The veteran has received all 
critical notice, and has had ample opportunity to participate 
in the adjudicatory process.  The service connection claim 
was readjudicated (in January 2007) after all critical notice 
was provided.  He is not prejudiced by any technical notice 
timing or content defect that may have occurred earlier, nor 
is it otherwise alleged.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the veteran's service medical 
records (SMRs) and service personnel records are associated 
with his claims file, and the RO has obtained all relevant, 
available medical records identified by the veteran.  VA 
arranged for the veteran to be examined.  VA's duty to assist 
is met.  Accordingly, the Board will address the merits of 
the service connection claim.

II. Factual Background

The veteran's SMRs show that in July 1985 he was treated 
after being shot in the stomach with a blowgun.  He sustained 
a penetrating wound, and was hospitalized overnight.  Reports 
of both his separation examinations (and associated medical 
histories) are silent for psychiatric complaints, findings or 
diagnosis.  On both occasions psychiatric evaluation was 
normal.  

January 2005 VA treatment records note that the veteran 
complained of increased anger and anxiety, irritability, 
insomnia, and flashbacks of war.  The diagnoses were PTSD and 
generalized anxiety disorder.  On psychiatric consultations 
the following month he reported intrusive recollections of 
traumatic events from service in Central America and the 
Persian Gulf.  He endorsed symptoms of flashbacks, poor sleep 
and concentration, physiological reactivity, night sweats, 
and nightmares.  He recalled recovering dead bodies of 
soldiers three days after a helicopter crash and an injury 
suffered by his partner involving loss of part of his hand 
from an artillery (howitzer loading) accident.  The diagnoses 
were major depressive disorder and PTSD.  

In July 2005, the veteran provided a statement identifying 
three alleged stressor events for his diagnosis of PTSD.  He 
reported that in December 1984, when he was stationed in 
Honduras, he was sent to recover bodies and body parts from 
downed U.S. military helicopters.  Due to the mountainous and 
remote location, it took several days to get to the bodies.  
In July 1985, he sustained a penetrating wound to the 
abdomen.  In September 1990, while serving in the Persian 
Gulf, he witnessed a fellow marine lose his hand and part of 
his arm in an M-198 explosion.

On July 2005 VA examination, the claims file was not 
available for review.  The veteran provided the examiner 
information regarding the three events reported in his 
stressor letter.  He indicated that while on active duty in 
1986, he was struck in the abdomen by an arrow, requiring 
endoscopy and four days' hospitalization.  The other two 
stressors involved retrieving decomposing bodies from a 
downed helicopter in Honduras and witnessing a man he knew 
lose fingers in a weapons accident, when his fingers were 
caught while the weapon was fired.  The psychiatrist set out 
the criteria for establishing a PTSD diagnosis and 
demonstrated how each criterion was met.  He noted that he 
could not confirm whether the two "combat" stressors 
occurred (i.e., recovering dead bodies and witnessing someone 
lose their fingers), but assuming the RO could satisfactorily 
confirm them, he indicated that his report would be based on 
those two events as they satisfied the "A" criterion.  The 
psychiatrist opined that if the stressors were confirmed, 
then the veteran more likely than not had PTSD.  He also 
added that the veteran had major depression.  In an August 
2005 addendum, he clarified that the diagnoses were PTSD and 
major depression.  

In August 2005, the RO sought verification of the reported 
September 1990 artillery incident.  The response from the 
United States Marine Corps included a chronology of veteran's 
unit for that month, which contained no report of the injury 
or incident described by the veteran.  It was noted that test 
firings of the howitzers were executed on three different 
days that month, without problems.  

In a summary of activities at the Air Base in Honduras from 
1965 to 2005 the only crash noted occurred in December 2002 
(long after the veteran's service in Honduras) when a UH-60 
crashed in a mountain and killed five soldiers.  The RO also 
requested information from CURR regarding this alleged 
stressor, and their search of the various sources of 
information failed to locate any documentation of the 
December 1984 helicopter crash alleged by the veteran.  

III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence between 
current symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor(s) 
occurred.  38 C.F.R. § 3.304(f).  Where the veteran did not 
engage in combat with the enemy, or the claimed stressors are 
not related to combat, the veteran's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and they must be corroborated by credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  Service department records must support, and not 
contradict, the claimant's testimony regarding noncombat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Regarding psychiatric disability other than PTSD, while such 
disability has been diagnosed postservice, there is no 
evidence that it was manifested in service; that a psychosis 
was manifested in the first postservice year (so as to 
trigger application of presumptive provisions in 38 U.S.C.A. 
§ 1112; 38 C.F.R. §§ 3.307, 3.309 for such chronic disease); 
or that such disability may be otherwise related to the 
veteran's active service.  Consequently, the preponderance of 
the evidence is against a claim of service connection for 
psychiatric disability other than PTSD.

Postservice medical evidence shows that the veteran has had 
PTSD diagnosed.  However, that of itself is insufficient to 
establish service connection for such disability.  The 
diagnosis must be in accordance with the criteria set forth 
in DSM-IV, and there must be credible evidence that a 
stressor event in service actually occurred.  38 C.F.R. § 
3.304(f).

Contrary to the veteran's assertions, there is no evidence 
that he "engaged in combat with the enemy."  Service medical 
records show no references to combat, and service personnel 
records do not reflect that the veteran engaged in combat 
with the enemy.  The ordinary meaning of the phrase "engaged 
in combat with the enemy," as used in 38 U.S.C.A. § 1154, 
requires that a veteran have participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  VAOPGCPREC 12-99 
(October 18, 1999).  There is simply no supportive evidence 
that the veteran engaged in such activity.  His duties as a 
small arms repairman during his first period of service and 
field artillery cannoneer during his second period of service 
were of a non-combat nature.  His Southwest Asia Service 
Medal with a bronze star does not connote combat.  He has 
alleged stressor events including retrieving bodies of 
helicopter accident victims in Honduras and witnessing 
someone he knew lose fingers and possibly part of his hand in 
an artillery firing accident.  Notably, events involving 
injuries or deaths of American soldiers are verifiable events 
(if they occurred).  A chronology of the veteran's unit 
indicated that howitzer firings during the time the veteran 
alleges that stressor occurred were executed without 
incident.  Furthermore, exhaustive development to confirm his 
alleged participation in retrieval of a helicopter accident 
victims' bodies in Honduras established that the only such 
incident occurred many years after the veteran's service in 
that country.  Accordingly, the Board finds the veteran's 
stressor accounts not credible.  

The diagnoses of PTSD in the record are based on his 
allegations of the two stressor events found not credible.  
The VA examiner stated that the diagnosis of PTSD was 
contingent upon confirmation of these two stressors.  The 
only alleged stressor event corroborated is the veteran's 
abdominal injury from an air gun.  However, there is no 
diagnosis of PTSD based on such incident.  

As the diagnoses of PTSD in the record are not based on a 
stressor supported by credible corroborating evidence, the 
regulatory criteria for establishing service connection for 
such disability are not met.  The preponderance of the 
evidence is against this claim, and it must be denied.


ORDER

Service connection for a variously diagnosed psychiatric 
disability, to include major depressive disorder, generalized 
anxiety disorder, and PTSD is denied.


REMAND

The Board finds that an additional VA examination is 
necessary in the matter of the rating for hyperacidity and 
GERD.  The June 2005 examination report currently of record 
simply does not address the presence or absence of the 
symptoms listed in the criteria for rating this disability.  
Furthermore, the veteran has other disabilities such as 
hiatal hernia, gastritis, and pancreatitis, which are not 
service connected.  In reviewing the record, it appears that 
some of the symptoms for these various disabilities overlap 
and that no attempt was made during the examination to 
distinguish the symptomatology.  The examiner must provide 
sufficient information to rate the disability in accordance 
with the applicable rating criteria.  See Massey v. Brown, 7 
Vet. App. 204 (1994).

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for the record 
updated reports of all 
treatment/evaluation the veteran has 
received for hyperacidity and GERD.  He 
must assist in this matter by identifying 
all sources of treatment and providing 
any necessary releases.

2.  The RO should then arrange for the 
veteran to be examined by an appropriate 
physician to determine the severity of 
his hyperacidity and GERD.  The veteran's 
claims file must be reviewed by the 
examiner in conjunction with the 
examination.  The examiner should report 
the presence or absence of the criteria 
listed in 38 C.F.R. § 4.114, Code 7346 
(the examiner should be provided a copy 
of the criteria if necessary) and 
distinguish any symptoms due to co-
existing nonservice-connected disability 
from those related to the hyperacidity 
and GERD.   The examiner should also 
opine whether the service-connected 
disability results in considerable or 
severe impairment of health.  The 
examiner must explain the rationale for 
all opinions given.

3.  The RO should then re-adjudicate this 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
SOC and give the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


